DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
The restriction requirement to Groups I and II, as set forth in the Office action mailed on 10/04/2022, has been reconsidered in view of the reply filed on 10/20/2022. The requirement for restriction is withdrawn in whole and specifically, Group 1 (claims 1-12) have been reinstated.

Status of claims
Claims 1-15 are the current claims hereby under examination and pending in the instant application.

Claim Objections
Claim 13 is objected to because of the following informalities: the phrase “inflated stated” in lines 11, 17 and 19 appears to be misspelled. It is suggested to amend lines 11, 17 and 19, to recite “inflated state." 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-2, 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 2016/0228697), hereinafter Doerr, and further in view of Glover et al. (US 10,463,259), hereinafter Glover.

Regarding claim 1, Doerr teaches an implantation catheter (device 110; fig 3A; “The invention is applicable to different implants...temporary and permanent catheters, and suture and closure systems.” [¶ 0039]) for implanting a vascular implant into a vessel of a human or animal (“The present invention relates to a device for insertion into the human or animal body, for example a medical implant.” [¶ 0001]; “Apart from the implantation sites discussed above, the invention can be used at implantation sites such as…blood vessels.” [¶ 0040]), comprising:

    PNG
    media_image1.png
    515
    927
    media_image1.png
    Greyscale
a catheter shaft (device 110; fig 3A; [¶ 0039]; one ordinary in the art may construe a catheter shaft to be device 110 that may be a temporary or permanent catheter) having a proximal end (end opposite to opening of device 110 (away from predefined direction 160; fig 3A) and a distal end (opening end of device 110 (towards predefined direction 160); fig 3A), 
a vascular implant (implant 210; fig 3A; [¶ 0001, 0040]) carried by the catheter shaft (device 110; fig 3A; [¶ 0039]; one ordinary in the art may construe a catheter shaft to be device 110 that may be a temporary or permanent catheter);
the vascular implant is a sensory implant (The invention is applicable to different implants…all types of sensors and sensor leads” [¶ 0039]).
Doerr does not explicitly teach a pressure sensor for sensing a vascular pressure at the distal end, wherein the implantation catheter comprises an inflatable balloon arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft. Glover teaches these limitations. Glover constitutes analogous art because Glover pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of a catheter (“Systems and apparatus are disclosed having particular applicability for cardiac catheterization for assessment of a cardiac hemodynamic condition, e.g. heart failure, during RHC and PA catheterization for concurrent measurement of blood pressure in the RA and PA” [¶ 0028]).

    PNG
    media_image2.png
    652
    1057
    media_image2.png
    Greyscale
Glover teaches a pressure sensor for sensing a vascular pressure at the distal end (“Pressure sensing at the tip is achieved by the fluid filled lumen 1004-2 which has opening 1012-2 at the distal tip 1120, and a proximal port 1010-2 which is connected to the externally placed pressure transducer for monitoring pressure at the catheter tip 1120.” [col 11, lines 16-20]; fig 1), wherein the implantation catheter (PA catheter 1000; fig 1) comprises an inflatable balloon (inflatable balloon 1160; fig 1) arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft (“As illustrated schematically in the longitudinal cross-sectional view shown in FIG. 1, a conventional PA catheter 1000, which may be referred to as a Swan Ganz catheter, comprises a length of multi-lumen catheter tubing 1002 having at its distal end 1120 an inflatable balloon 1160.” [col 9, lines 54-58]; fig 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Doerr to further include a pressure sensor for sensing a vascular pressure at the distal end, wherein the implantation catheter comprises an inflatable balloon arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft as taught be Glover. This modification enables a user to measure hemodynamic parameters during pulmonary artery catheterization, for the balloon to be floated and guided by blood flow into the PA to measure of the PA pressure waveform and PCWP waveform, partial inflation of the balloon allows for blood flow directed insertion, inflation of balloon to make pressure measurements [col 4, lines 61-64; col 5, lines 48-50, col 11, lines 10-12, col 11, lines 44-48]. One of ordinary skill would have further recognized that a pressure sensor for sensing a vascular pressure at the distal end, wherein the implantation catheter comprises an inflatable balloon arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft is simply combining prior art elements to produce predicable results.  Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of  a pressure sensor for sensing a vascular pressure at the distal end, wherein the implantation catheter comprises an inflatable balloon arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft would have yielded predictable results and resulted in an improved method.

Regarding claim 2, Doerr suggests wherein the distal end section extends from the distal end towards the proximal end over up to 10% of the total length of the catheter shaft. Doerr suggest this because FIG. 3A shows an exemplary version of a device according to the invention having a direction of displacement 160 at one end and a closed opposite end. Doerr suggests wherein the distal end section (opening end of device 110 (towards predefined direction 160); fig 3A) extends from the distal end (opening of device 110; fig 3A) towards the proximal end (end opposite to opening of device 110 (away from predefined direction 160; fig 3A) over up to 10% of the total length of the catheter shaft (fig 3A). One of ordinary skill in the relevant art would readily recognize the distal end section in exemplary dimensions fig 3A extends over up to 10% of the total length of the catheter shaft.

Regarding claim 4, Doerr-Glover teach the limitations of claim 1, as described above, but does not explicitly teach wherein the pressure sensor is an electronic pressure sensor. 
Glover suggests wherein the pressure sensor is an electronic pressure sensor (connected to externally placed pressure transducer; [col 11, lines 16-20]; fig 1). One of ordinary skill in the relevant art would readily recognize that a proximal port connected to a pressure transducer for monitoring pressure at the catheter tip, along with a port 1010-4 for electrical connections for a thermistor may be construed to be an electronic pressure sensor, since electrical connections of Glover have electronic elements to encompass its features such as connected to the pressure transducer to be an electronic pressure sensor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the pressure sensor is an electronic pressure sensor as taught by Glover, since Glover teaches these elements are effective in providing measurements of hemodynamic parameters during pulmonary artery catheterization [col 4, lines 61-64]. One of ordinary skill would have further recognized that wherein the pressure sensor is an electronic pressure sensor is simply combining one prior art elements for another to yield no more than predicable results. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of wherein the pressure sensor is an electronic pressure sensor would have yielded predictable results and resulted in an improved method.      

Regarding claim 5, Doerr-Glover teach the limitations of claim 4, as described above, but does not explicitly teach wherein the implantation catheter comprises a handle, wherein the handle comprises an evaluation electronics for reading the pressure sensor out.

    PNG
    media_image3.png
    738
    1006
    media_image3.png
    Greyscale
Glover teaches, in another embodiment, wherein the implantation catheter (multi-sensor PA catheter 2001; fig 6) comprises a handle (proximal end 2102 is capable of being manipulated with a user’s hand; fig 6), wherein the handle comprises an evaluation electronics (control unit 2151; fig 5) for reading the pressure sensor out (“the system 2000 comprising an apparatus 2001 comprising a multi-sensor catheter for right heart and PA catheterization procedures, coupled to a control system 2150, which comprises a control unit 2151 and user interface, such as the illustrated touch screen display 2152.” [col 12, lines 31-35] “The control unit 2151 houses a control system comprising a controller with appropriate functionality, e.g. including a processor, data storage, and optical source and optical detector, and it provides a user interface, e.g. a keypad 2154, and touch screen display 2152, suitable for tactile user input, and for graphical display of sensor data.” [col 15, lines 38-43]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the implantation catheter comprises a handle, wherein the handle comprises an evaluation electronics for reading the pressure sensor out as taught by Glover. Glover teaches these elements for the purpose of enabling a user to monitor and display blood pressure waveforms and hemodynamic parameters [col 24, lines 36-39]. One of ordinary skill would have further recognized that wherein the implantation catheter comprises a handle, wherein the handle comprises an evaluation electronics for reading the pressure sensor out is simply combining prior art elements to produce predicable results.

Regarding claim 6, Doerr-Glover teach the limitations of claim 4, as described above, but does not explicitly teach wherein the evaluation electronics comprises a wireless communication module for transferring pressure data sensed by the pressure sensor to an external evaluation unit. 
Glover teaches wherein the evaluation electronics (control unit 2151; fig 5) comprises a wireless communication module for transferring pressure data sensed by the pressure sensor to an external evaluation unit (“the output data may be fed by a standard data connection, wired or wireless, to a processor, such as a general purpose computer, which is configured to provide the required functionality” [col 24, lines 25-28]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the evaluation electronics comprises a wireless communication module for transferring pressure data sensed by the pressure sensor to an external evaluation unit as taught by Glover. This modification enables a user to monitor and display blood pressure waveforms and hemodynamic parameters [col 24, lines 36-39]. One of ordinary skill would have further recognized that wherein the evaluation electronics comprises a wireless communication module for transferring pressure data sensed by the pressure sensor to an external evaluation unit is simply combining prior art elements to produce predicable results.

Regarding claim 7, Doerr-Glover teach the limitations of claim 1, as described above, but does not explicitly teach wherein the pressure sensor comprises a measuring lumen having a distal opening at the distal end of the catheter shaft, wherein the measuring lumen is designed and arranged to be filled with a liquid through which a vascular pressure outside the distal opening of the measuring lumen can be transferred to a pressure measuring device connected to a proximal opening of the measuring lumen. 
Glover teaches wherein the pressure sensor ([col 11, lines 16-20]; fig 1) comprises a measuring lumen (fluid filled lumen 1004-2; fig 2) having a distal opening (opening 1012-2; fig 1) at the distal end of the catheter shaft (distal tip 1120; fig 1), wherein the measuring lumen (fluid filled lumen 1004-2; fig 2) is designed and arranged to be filled with a liquid through which a vascular pressure outside the distal opening of the measuring lumen can be transferred to a pressure measuring device connected to a proximal opening of the measuring lumen (“Pressure sensing at the tip is achieved by the fluid filled lumen 1004-2 (FIG. 2) which has opening 1012-2 at the distal tip 1120, and a proximal port 1010-2 which is connected to the externally placed pressure transducer for monitoring pressure at the catheter tip 1120” [col 11, lines 16-20]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the pressure sensor comprises a measuring lumen having a distal opening at the distal end of the catheter shaft, wherein the measuring lumen is designed and arranged to be filled with a liquid through which a vascular pressure outside the distal opening of the measuring lumen can be transferred to a pressure measuring device connected to a proximal opening of the measuring lumen as taught by Glover, since Glover teaches these elements are effective in assessing pressure measurements in the cardiovascular system [col 11, lines 41-44]. One of ordinary skill would have further recognized that wherein the pressure sensor comprises a measuring lumen having a distal opening at the distal end of the catheter shaft, wherein the measuring lumen is designed and arranged to be filled with a liquid through which a vascular pressure outside the distal opening of the measuring lumen can be transferred to a pressure measuring device connected to a proximal opening of the measuring lumen is simply combining prior art elements to produce predicable results.

Regarding claim 11, Doerr teaches wherein the vascular implant (implant 210; fig 3A; [¶ 0001, 0040]) is arranged inside the catheter shaft (“The implant 210 is fixed in or on the device 110, for example by a looped thread.” [¶ 0031]; fig 3A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 2016/0228697), hereinafter Doerr, further in view of Glover et al. (US 10,463,259), hereinafter Glover, as applied to claim 1 above, and further in view of Leonhardt (US 5,370,618), hereinafter Leonhardt. 

	Regarding claim 3, Doerr-Glover teach the limitations of claim 1, as described above, but does not explicitly teach wherein a distal end of the balloon flushes with the distal end of the catheter shaft. Leonhardt teaches these limitations. Leonhardt constitutes analogous art because Leonhardt pertains to the same field of endeavor as the subject matter of claim 3, which pertains to the field of a catheter (“The invention resides in the field of pulmonary artery balloon catheters” [col 1, lines 7-8]).

    PNG
    media_image4.png
    687
    755
    media_image4.png
    Greyscale
Leonhardt teaches wherein a distal end of the balloon flushes with the distal end of the catheter shaft (“Additionally the design and method of construction produce a rapidly obtained low deflated profile upon the release of inflation pressure without the necessity of drawing a vacuum” [col 2, lines 23-26]; fig 1a; “the balloon is flush with the catheter body in the deflated state” [abstract]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein a distal end of the balloon flushes with the distal end of the catheter shaft as taught by Leonhardt. Leonhardt teaches this feature to assist in having a catheter with a low deflated profile and allows for blood flow insertion [col 1, line 9]. One of ordinary skill would have further recognized that applying the known technique of using a distal end of the balloon that flushes with the distal end of the catheter shaft would have yield predictable results and resulted in an improved product.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 2016/0228697), hereinafter Doerr, further in view of Glover et al. (US 10,463,259), hereinafter Glover, as applied to claim 1 above, and further in view of Cho et al. (US 2017/0105635), hereinafter Cho. 

Regarding claim 8, Doerr-Glover teach the limitations of claim 1, as described above, but does not explicitly teach wherein the vascular implant is or comprises at least one of a pressure sensor, a temperature sensor and a flow sensor. Cho teaches these limitations. Cho constitutes analogous art because Cho pertains to the same field of endeavor as the subject matter of claim 8, which pertains to the field of a catheter (“Delivery tool 300 may include an outer catheter 302 defining an outer lumen 304 through which an inner catheter 320 extends.” [¶ 0073]).
Cho teaches wherein the vascular implant is or comprises at least one of a pressure sensor, a temperature sensor and a flow sensor (pressure sensor 18, fig 7).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the vascular implant is or comprises at least one of a pressure sensor, a temperature sensor and a flow sensor as taught by Cho. This modification enables a user to monitor pressure of circulating blood within a patient’s cardiovascular system using an implantable pressure sensor [¶ 0023]. One of ordinary skill would have further recognized that wherein the vascular implant is or comprises at least one of a pressure sensor, a temperature sensor and a flow sensor is simply combining prior art elements to produce predicable results.

Regarding claim 9, Doerr-Glover teach the limitations of claim 1, as described above, but does not explicitly teach wherein the vascular implant comprises a data transfer unit for transferring sensed data to an external evaluation unit.

    PNG
    media_image5.png
    708
    608
    media_image5.png
    Greyscale
Cho teaches wherein the vascular implant (IMD 10; fig 9) comprises a data transfer unit (telemetry module 608; fig 9) for transferring sensed data to an external evaluation unit ((external device 36; fig 1) “External device 36 may be used to transfer data to and receive data from IMD 10 via a wireless radio frequency (RF) communication link 38 established using BLUETOOTH®, Wi-Fi, Medical Implant Communication Service (MICS) or other RF bandwidth.” [¶ 0028]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the vascular implant comprises a data transfer unit for transferring sensed data to an external evaluation unit as taught by Cho. Cho teaches this feature to assist in transferring pressure sensor data via a communication link [¶ 0094]. One of ordinary skill would have further recognized that wherein the vascular implant comprises a data transfer unit for transferring sensed data to an external evaluation unit is simply combining prior art elements to produce predicable results.

Regarding claim 12, Doerr teaches an implantation catheter arrangement comprising an implantation catheter according to claim 1 (device 110; fig 3A; “The invention is applicable to different implants...temporary and permanent catheters, and suture and closure systems.” [¶ 0039]). 

    PNG
    media_image6.png
    882
    706
    media_image6.png
    Greyscale
Doerr does not explicitly teach an evaluation unit, wherein the evaluation unit is operatively coupled with a data transfer unit with the pressure sensor of the implantation catheter, wherein the evaluation unit is designed and arranged to receive data from the pressure sensor, wherein the evaluation unit has a display for displaying the data received from the pressure sensor at the same time.
Glover teaches an evaluation unit (control unit 2151; fig 5), wherein the evaluation unit is operatively coupled with a data transfer unit (control unit 2151; fig 5) with the pressure sensor of the implantation catheter (“the system 2000 comprising an apparatus 2001 comprising a multi-sensor catheter for right heart and PA catheterization procedures, coupled to a control system 2150, which comprises a control unit 2151 and user interface, such as the illustrated touch screen display 2152.” [col 12, lines 31-35] “The control unit 2151 houses a control system comprising a controller with appropriate functionality, e.g. including a processor, data storage, and optical source and optical detector, and it provides a user interface, e.g. a keypad 2154, and touch screen display 2152, suitable for tactile user input, and for graphical display of sensor data.” [col 15, lines 38-43]),
wherein the evaluation unit (control unit 2151; fig 5) is designed and arranged to receive data from the pressure sensor ([col 12, lines 31-35; col 15, lines 38-43]),
wherein the evaluation unit (control unit 2151; fig 5) has a display for displaying the data received from the pressure sensor at the same time ([col 12, lines 31-35; col 15, lines 38-43]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Doerr to further include an evaluation unit, wherein the evaluation unit is operatively coupled with a data transfer unit with the pressure sensor of the implantation catheter, wherein the evaluation unit is designed and arranged to receive data from the pressure sensor, wherein the evaluation unit has a display for displaying the data received from the pressure sensor at the same time as taught by Glover. This modification enables a user to monitor and display blood pressure waveforms and hemodynamic parameters [col 24, lines 36-39]. One of ordinary skill would have further recognized that an evaluation unit, wherein the evaluation unit is operatively coupled with a data transfer unit with the pressure sensor of the implantation catheter, wherein the evaluation unit is designed and arranged to receive data from the pressure sensor, wherein the evaluation unit has a display for displaying the data received from the pressure sensor at the same time is simply combining prior art elements to produce predicable results.
Doerr-Glover does not explicitly teach an evaluation unit, wherein the evaluation unit is operatively coupled with a data transfer unit of the vascular implant, wherein the evaluation unit is designed and arranged to receive data from the vascular implant, wherein the evaluation unit has a display for displaying the data received from the vascular implant at the same time.
Cho teaches an evaluation unit (control module 606; fig 9), wherein the evaluation unit is operatively coupled with a data transfer unit (telemetry module 608; fig 9) of the vascular implant ((IMD 10; fig 9) “External device 36 may be used to transfer data to and receive data from IMD 10 via a wireless radio frequency (RF) communication link 38 established using BLUETOOTH®, Wi-Fi, Medical Implant Communication Service (MICS) or other RF bandwidth.” [¶ 0028]),
wherein the evaluation unit (control module 606; fig 9) is designed and arranged to receive data from the vascular implant ([¶ 0028]),
wherein the evaluation unit (control module 606; fig 9) has a display for displaying the data received from the vascular implant at the same time (“External device 36 may alternatively be embodied as a home monitor or a handheld device that may be used in a medical facility, in the patient's home, or another location.” [¶ 0029]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include an evaluation unit, wherein the evaluation unit is operatively coupled with a data transfer unit of the vascular implant, wherein the evaluation unit is designed and arranged to receive data from the vascular implant, wherein the evaluation unit has a display for displaying the data received from the vascular implant at the same time as taught by Cho. Cho teaches this feature to assist in transferring pressure sensor data via a communication link [¶ 0094]. One of ordinary skill would have further recognized that an evaluation unit, wherein the evaluation unit is operatively coupled with a data transfer unit of the vascular implant, wherein the evaluation unit is designed and arranged to receive data from the vascular implant, wherein the evaluation unit has a display for displaying the data received from the vascular implant at the same time is simply combining prior art elements to produce predicable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 2016/0228697), hereinafter Doerr, further in view of Glover et al. (US 10,463,259), hereinafter Glover, as applied to claim 1 above, and further in view of Gifford et al. (US 10,806,428), hereinafter Gifford. 

Regarding claim 10, Doerr-Glover teach the limitations of claim 1, as described above, but does not explicitly teach wherein the vascular implant is arranged on an outside of the catheter shaft. Gifford teaches these limitations. Gifford constitutes analogous art because Gifford pertains to the same field of endeavor as the subject matter of claim 8, which pertains to the field of a catheter (“Alternatively, system 4200 may utilize a single delivery catheter carrying both IVC monitor 4203 and PA pressure monitor 4209.” [col 30, lines 49-51]).
Gifford teaches wherein the vascular implant (mesh sleeve 1403; fig 14) is arranged on an outside of the catheter shaft (inner member 1408; fig 14; “In this embodiment, mesh sleeve 1403, secured at one end to anchor wire 1405 is deployed over inner member 1408 to which anchor wire 1405 is secured” [col 19, lines 15-17]).

    PNG
    media_image7.png
    347
    797
    media_image7.png
    Greyscale
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Doerr to further include wherein the vascular implant is arranged on an outside of the catheter shaft as taught by Gifford, since Gifford teaches these elements are effective in deploying an implant within the cardiovascular system [col 19, lines17-20] (It is noted Doerr teaches the implant 210 is fixed in or on the device 110, for example by a looped thread [Doerr ¶ 0031] and the invention is applicable to different implants, such as…drug carriers [Doerr ¶ 0039]; an exemplary implant may be construed to be a drug luting mesh implant). One of ordinary skill would have further recognized that wherein the vascular implant is arranged on an outside of the catheter shaft is simply substituting one prior art elements for another to yield no more than predicable results. See MPEP 2143(I)(B).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 2016/0228697), hereinafter Doerr, further in view of Glover et al. (US 10,463,259), hereinafter Glover, as applied to claim 1 above, and further in view of Alexander et al. (US 10,898,330), hereinafter Alexander. 

Regarding claim 13, Doerr teaches a method for implanting a vascular implant into a vessel of a human or an animal ([¶ 0038]), particularly into the pulmonary artery ([¶ 0040]), with an implantation catheter according to claim 1 (device 110; fig 3A; [¶ 0039]), the implantation catheter comprising a catheter shaft having a proximal end (end opposite to opening of device 110 (away from predefined direction 160; fig 3A) and a distal end (opening end of device 110 (towards predefined direction 160); fig 3A), a vascular implant (implant 210; fig 3A; [¶ 0001, 0040]) carried by the catheter shaft (device 110; fig 3A), 
Doerr does not explicitly teach a pressure sensor for sensing a vascular pressure at the distal end, and an inflatable balloon arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft, the method comprising the following steps: a) inflating the balloon, b) advancing the catheter to an intended implantation site within the pulmonary artery, c) keeping the balloon in its inflated stated and measuring the pulmonary wedge pressure to obtain a first value of the pulmonary wedge pressure, and/or deflating the balloon and measuring the pulmonary arterial pressure to obtain a first value of the pulmonary arterial pressure.
Glover teaches a pressure sensor for sensing a vascular pressure at the distal end ([col 11, lines 16-20]; fig 1), and an inflatable balloon (inflatable balloon 1160; fig 1) arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft ([col 9, lines 54-58]; fig 1)., 
the method comprising the following steps:
a) inflating the balloon (“During introduction, partial inflation of the balloon 1160 allows for blood flow directed insertion” [col 11, lines 9-10])
b) advancing the catheter to an intended implantation site within the pulmonary artery (“The tip of the catheter is then allowed to be drawn further into the PA and the balloon at the tip of the catheter is further inflated. When the inflated balloon wedges in a smaller branch 527 of the pulmonary vessels (position D) another pressure measurement is made, called the PA occlusion pressure, or pulmonary capillary “wedge” pressure (PCWP) waveform. PCWP provides an indirect measure of the left atrial pressure (LAP) and left ventricular end-diastolic pressure (LVEDP).” [col 11, lines 44-52]; catheter is allowed to be drawn further into the PA may be interpreted to be advancing the catheter to an intended implantation site within the PA),
c) keeping the balloon in its inflated stated and measuring the pulmonary wedge pressure to obtain a first value of the pulmonary wedge pressure, and/or deflating the balloon and measuring the pulmonary arterial pressure to obtain a first value of the pulmonary arterial pressure ([col 11, lines 44-52]; one of ordinary skill in the relevant art would readily recognize keeping the balloon in its inflated state and/or deflating the balloon and measuring the PAP to obtain a first value of the PAP; “When the tip of the catheter is in the PA (position C), the balloon is deflated, and another pressure measurement is made to assess the PA waveform” [col 11, lines 41-44])
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Doerr to further include a pressure sensor for sensing a vascular pressure at the distal end, and an inflatable balloon arranged circumferentially around an outside of the catheter shaft in a distal end section of the catheter shaft, the method comprising the following steps: a) inflating the balloon, b) advancing the catheter to an intended implantation site within the pulmonary artery, c) keeping the balloon in its inflated stated and measuring the pulmonary wedge pressure to obtain a first value of the pulmonary wedge pressure, and/or deflating the balloon and measuring the pulmonary arterial pressure to obtain a first value of the pulmonary arterial pressure as taught by Glover. This modification enables a user to assess a patient’s cardiovascular pressure measurements using a pressure sensor catheter [col 11, lines 41-44], or alternatively, as simply applying a known technique for implanting a vascular implant into a vessel with an implantation catheter for another to yield no more than predictable results. See MPEP 2143(I)(C).  
Doerr-Glover does not explicitly teach d) releasing the vascular implant from the implantation catheter and implanting the vascular implant at the intended implantation site, and e) inflating the balloon or keeping the balloon in its inflated stated and measuring the pulmonary wedge pressure to obtain a second value of the pulmonary wedge pressure, and/or keeping the balloon in its deflated stated or deflating the balloon and measuring the pulmonary arterial pressure to obtain a second value of the pulmonary arterial pressure. Alexander teaches these limitations. Alexander constitutes analogous art because Alexander pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of a catheter (“In one embodiment, an implant delivery system for controllably deploying an expandable partitioning device in a ventricle of a patient has a delivery catheter with a proximal end, a distal end, and a tubular shaft therebetween.” [col 2, lines 37-40]).

    PNG
    media_image8.png
    759
    802
    media_image8.png
    Greyscale
Alexander teaches d) releasing the vascular implant from the implantation catheter and implanting the vascular implant at the intended implantation site (“In some embodiments, controllably releasing a first end or a second end of a suture coupled to a first region of the expandable device to secure the first region of the expandable device in the ventricle of the patient S120 includes manipulating one or more means or mechanisms on the delivery catheter to controllably release the first end and/or second end of the suture” [col 12, lines 42- 48]; fig 17), and
e) inflating the balloon or keeping the balloon in its inflated stated and measuring the pulmonary wedge pressure to obtain a second value of the pulmonary wedge pressure (“In some embodiments, as shown in FIGS. 16A and 16B, a system for positioning an expandable device further includes a diagnostic instrument 180. The diagnostic instrument functions to measure one or more hemodynamics of the heart before, during, and/or after device placement in the ventricle of the heart. The diagnostic instrument measures one or more of blood pressure (i.e., systolic and/or diastolic), mean arterial pressure, cardiac index, cardiac output, central venous pressure (i.e., right atrial pressure), pulmonary arterial pressure, pulmonary capillary 
    PNG
    media_image9.png
    745
    747
    media_image9.png
    Greyscale
wedge pressure, pulmonary vascular resistance, right ventricular pressure, stroke index, stroke volume, systemic vascular resistance, blood flow vectors, and/or any other hemodynamic measurement.” [col 10, lines 26-38]; “measuring a second set of hemodynamics in the ventricle S320” [col 13, lines 42-43]; fig 19; “In some embodiments, measuring baseline hemodynamics S300 includes measuring blood pressure (i.e., systolic and/or diastolic), mean arterial pressure, cardiac index, cardiac output, central venous pressure (i.e., right atrial pressure), pulmonary arterial pressure, pulmonary capillary wedge pressure, pulmonary vascular resistance, right ventricular pressure, stroke index, stroke volume, systemic vascular resistance, and/or one or more blood flow vectors.” [col 13, lines 49-57]; fig 17), and/or keeping the balloon in its deflated stated or deflating the balloon and measuring the pulmonary arterial pressure to obtain a second value of the pulmonary arterial pressure ([col 10, lines 26-38; col 13, lines 42-43; col 13, lines 49-57]; fig 19; one of ordinary skill in the relevant art would readily recognize keeping the balloon in its deflated state and/or deflating the balloon and measuring the PAP to obtain a second value of the PAP (Doerr in view of Glover and Alexander)).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include d) releasing the vascular implant from the implantation catheter and implanting the vascular implant at the intended implantation site, and e) inflating the balloon or keeping the balloon in its inflated stated and measuring the pulmonary wedge pressure to obtain a second value of the pulmonary wedge pressure, and/or keeping the balloon in its deflated stated or deflating the balloon and measuring the pulmonary arterial pressure to obtain a second value of the pulmonary arterial pressure as taught by Alexander. Alexander teaches this feature to assist in deploying/implanting a device in the cardiovascular system of a patient [col 12, lines 5-8], or alternatively, as simply applying a known technique for implanting a vascular implant into a vessel with an implantation catheter for another to yield no more than predictable results. See MPEP 2143(I)(C).  

Regarding claim 14, Doerr-Glover-Alexander teach the limitations of claim 13, as described above, but does not explicitly teach wherein the balloon is deflated prior to releasing the vascular implant from the implantation catheter.
Alexander teaches wherein the balloon is deflated prior to releasing the vascular implant from the implantation catheter (“In some embodiments, S120 is performed before S110.” [col 12, lines 48-50]; fig 17).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the balloon is deflated prior to releasing the vascular implant from the implantation catheter as taught by Alexander, since Alexander teaches these elements are effective in in deploying/implanting a device in the cardiovascular system of a patient [col 12, lines 5-8]. One of ordinary skill would have further recognized that wherein the balloon is deflated prior to releasing the vascular implant from the implantation catheter is simply applying a known technique of the prior art to produce predictable results.


    PNG
    media_image10.png
    717
    973
    media_image10.png
    Greyscale
Regarding claim 15, Doerr-Glover-Alexander teach the limitations of claim 13, as described above, but does not explicitly teach wherein the method is carried out without using another catheter for measuring the pulmonary wedge pressure or the pulmonary arterial pressure.
Alexander teaches wherein the method is carried out without using another catheter for measuring the pulmonary wedge pressure or the pulmonary arterial pressure ([col 10, lines 26-38]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter of Doerr to further include wherein the method is carried out without using another catheter for measuring the pulmonary wedge pressure or the pulmonary arterial pressure as taught by Alexander, since Alexander teaches these elements are effective in in deploying/implanting a device in the cardiovascular system of a patient [col 12, lines 5-8]. One of ordinary skill would have further recognized that wherein the method is carried out without using another catheter for measuring the pulmonary wedge pressure or the pulmonary arterial pressure is simply applying a known technique of the prior art to produce predictable results.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         





/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791